      Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

In Re: Equifax Inc. Customer Data
Security Breach Litigation                    MDL No. 17-2800-TWT
                                              Chief Judge Thomas W. Thrash, Jr.
STATE OF INDIANA,
Amicus Curiae.


             STATE OF INDIANA’S AMICUS CURIAE BRIEF
           IN OPPOSITION TO THE PROPOSED SETTLEMENT

      The Indiana Attorney General submits this brief as amicus curiae to safeguard

its sovereign and exclusive authorities to enforce Indiana law. While class plaintiffs

asserted claims pursuant to the Indiana Deceptive Consumer Sales Act, related to

the 2017 Apache Struts data breach that impacted more than 147 million Americans,

including nearly 3.9 million Hoosiers, the State of Indiana has filed its own action

seeking to enforce violations of Indiana law that include Equifax’s violations of the

Indiana Deceptive Consumer Sales Act. Indiana’s suit also includes claims under

the Indiana Disclosure of Security Breach Act, and requests injunctive relief,

consumer restitution, and requests for fines that can be exclusively pursued by the

Attorney General. The proposed release language in the MDL class action settlement

improperly seeks to limit recovery by the State of Indiana on behalf of aggrieved

consumers in its pending state court litigation. Because the proposed release




                                          1
       Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 2 of 13



language is overbroad, unless the parties agree to modify the release language, the

settlement should not be approved as fair, reasonable and adequate.

Introduction

       Attorneys General have an obligation to review proposed class action

settlements pursuant to the Class Action Fairness Act of 2005, and to provide

feedback to the Court when necessary to safeguard the interests of their citizens. 28

U.S.C. §§ 1711-1715 (Pub. L. No. 115-281); see also S. REP. 109-14, 2005

U.S.C.C.A.N. 3, 6 (requirement “that notice of class action settlements be sent to

appropriate state and federal officials,” exists “so that they may voice concerns if

they believe that the class action settlement is not in the best interest of their

citizens.”).

       Indiana voices relevant concerns here and requests that the Court reject the

settlement as drafted due to the overbroad release language included, which purports

to limit the ability of the Indiana Attorney General to pursue full remedies under the

law. In its case against Equifax, Inc., Equifax Information Services, LLC, and

Equifax Consumer Services, LLC, the State of Indiana seeks civil penalties,

injunctive relief, and restitution, pursuant to the Indiana Disclosure of Security

Breach Act, Ind. Code § 24-4.9-3-1 et. seq. and the Indiana Deceptive Consumer

Sales Act, Ind. Code § 24-5-0.5-1 et. seq. State of Indiana v. Equifax Inc. et al;

Cause No. 49D01-1905-PL-018398. (Marion Co. Ind. 2019). The State of Indiana’s


                                          2
      Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 3 of 13



ability to pursue its own consumer restitution relief is even more imperative where,

as here, the purported private class action relief will be insufficient to account for

the claims raised by Indiana. Indiana does not seek double recovery for impacted

consumers, but Indiana has the ability to pursue full restitution to make its citizens

whole.

      The settlement as proposed should not be approved because the release

language as drafted runs contrary to Eleventh Circuit Precedent. In addition, the

language impedes upon the sovereignty of the states to pursue remedies for their

citizens. As set forth in detail below, the Court should order the settlement agreement

language modified as follows:

      a.     The definition of “Released Claim” at § 2.38 shall expressly exclude

             civil monetary penalties, restitution, and broad injunctive relief in any

             law enforcement action;

      b.     The definition of “Unknown Claims” at § 2.50 shall expressly exclude

             civil monetary penalties, restitution, and broad injunctive relief in any

             law enforcement action; and

      c.     The release at § 16.1 shall expressly exclude government agencies or

             sovereign states acting in a law enforcement or parens patriae capacity

             and not be intended to prohibit cooperation by Class Members with law

             enforcement.


                                           3
      Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 4 of 13



      Alternatively, and if the parties refuse to carve out the appropriate

enforcement authorities of sovereign states that have not released their claims, the

Court should reject the settlement.

Argument

      In the Plaintiffs’ Memorandum in Support of the Motion for Direct Notice,

the release language is mentioned only in a cursory manner, stating “[t]he class will

release Equifax from claims that were or could have been asserted in this case and

in turn Equifax will release the class from certain claims.” Doc. 739-1, at 12.

However, the language of the Settlement Agreement and Release proposed by the

parties includes claims made by “any other person purporting to claim on their

behalf.” Settlement Agreement and Release, Doc. 739-2, filed 7/22/19, at 36, §16.1.

This extremely broad release is also effectuated in the definition of “Released

Claim” and “Unknown Claims”. Id. at §§ 2.38; 2.50.

      The Court should reject the settlement unless the parties modify this release

because Eleventh Circuit precedent does not permit private party settlements to bar

enforcement actions by government actors, and because the actions of the parties

make it clear this language was intended to inappropriately act as a restraint on the

remaining two state enforcement actions against Defendants.




                                          4
      Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 5 of 13



      1. Eleventh Circuit precedent dictates that this class action cannot impede a

         separate action by government actors acting in an enforcement capacity.

      Eleventh Circuit precedent is clear that where an enforcement mechanism

exists that includes interests beyond those litigated by private parties, a private

settlement does not bar a governmental entity’s actions to enforce its independent

authority. In Herman v. South Carolina Nat. Bank, 140F.3d 1413 (11th Cir. 1998),

the Court considered the question of whether a private plaintiffs’ settlement could

bar an ERISA enforcement action by the Secretary of Labor under a theory of res

judicata. In determining that there was no bar to the Secretary’s independent action,

the Court analyzed the purpose of the enforcement authority granted to the Secretary

of Labor, and found that “the [private plaintiffs’] settlement does not further the

broader national public interests represented by the Secretary and reflected in

Congress’s delegation of ERISA enforcement powers to the Secretary.” Id., at 1426.

      This Court has recently applied Herman to an independent action brought by

the Federal Trade Commission in Federal Trade Commission v. Hornbeam Special

Situations, LLC 308 F. Supp. 3d. 1280 2018-1 Trade Cases P 80, 352 (N.D. Ga. April

16, 2018). Noting that the Ninth Circuit has found that res judicata applies in

circumstances where the government action is “wholly duplicative of the claims of

a prior class-based action and the [government entity] is seeking monetary

compensation on behalf of injured person in the class,” this Court followed the


                                          5
      Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 6 of 13



precedent set in Herman to affirm that the FTC’s claims in the case could proceed.

This Court emphasized the “FTC’s broader interest in deterrence, full recompense,

and enforcement of the law.” Id., at 1292.

      The same interests apply to the authority of the Indiana Attorney General to

enforce the Deceptive Consumer Sales Act. As to deterrence, the Attorney General

has exclusive remedies for fines that can be leveraged to discourage deceptive

conduct. “The attorney general, acting in the name of the state, has the exclusive

right to petition for recovery of such a fine, and this fine may be recovered only in

an action brought under section 4(c) of this chapter.” Ind. Code § 24-5-0.5-8. Indiana

has a strong interest in obtaining full relief for its citizens, which fits with the

overarching purposes of the DCSA. The Indiana General Assembly clearly intended

that the Deceptive Consumer Sales Act “be liberally construed and applied to

promote its purposes and policies,” which include protecting “consumers from

suppliers who commit deceptive and unconscionable sales acts.” Ind. Code § 24-5-

0.5-1. Finally, the Indiana Attorney General has a strong sovereign interest in

ensuring enforcement of the state’s laws. This interest was recently raised by thirty-

seven Attorneys General in a District Court of Minnesota action, where the parties

seek to enjoin the pending action by Minnesota in state court. See Exhibit 1, In Re:

Centurylink Sales Practices and Securities Litigation, Cause No. 0:17-md-02795-

MJD-KMM (D. MN. 2019), Brief of Attorneys General of Delaware et. al., Doc.


                                          6
       Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 7 of 13



No. 498 filed November 22, 2019, at Section III, pp. 34-39 (asserting the Attorneys

General’s interest in sovereignty, and noting the potential for diminished recoveries

for fraud victims, and undermining the deterrent effect of restitution in enforcement

actions.).

       Indiana’s interest in pursuing the claims in its own pending action is more

imperative where, as here, the proposed relief will not provide complete restitution

for the claims raised by Indiana. Pursuant to Eleventh Circuit precedent, the release

language included in the settlement agreement should be rejected.

       2. Indiana requests that its claims be treated similarly to the other

             governmental entities that chose to release their claims.

       The multi-district litigation was announced simultaneously with settlements

with the Federal Trade Commission, the Consumer Financial Protection Bureau, and

50 Attorneys General offices.          The Defendants entered separate settlement

agreements with the governmental entities in order to effectuate those agreements.

Each governmental entity must have the ability to determine how its own claims will

be pursued. The settlements announced by Equifax on July 22, 2019 were not joined

by two Attorneys General that have active ongoing cases against Defendants:

Indiana and the Commonwealth of Massachusetts. Equifax recognized this with

their July 22, 2019 Form 8-K filing, which noted “the Consumer Settlement will

only resolve the U.S. Consumer Litigation (this MDL action) and the investigations


                                             7
      Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 8 of 13



of the FTC, CFPB, MSAG (the Multistate Attorneys General) and NYDFS (New

York Department of Financial Services). All other legal proceedings . . . remain

ongoing.” Form 8-K filed to United States Securities and Exchange Commission,

https://www.sec.gov/Archives/edgar/data/33185/000119312519198584/d734596d8

k.htm, filed 7/22/19, last accessed on November 25, 2019.

      As noted above, the memorandum framed the settlement in this MDL as

releasing those claims that could have been brought in this action. Indiana and

Massachusetts’ claims could not have been brought in this action. Nor could the

claims of the other 50 Attorneys General. Indeed, the settlements with other

regulators and government parties included release language for those parties’

claims for consumer restitution that were negotiated and resolved in separate

agreements. See Exhibit 2, Form 8-K exhibits 10.2, 10.3 and 10.4, filed with the

SEC                  on                 July                 22,                 2019,

https://www.sec.gov/Archives/edgar/data/33185/000119312519198584/000119312

5-19-198584-index.htm last accessed on November 25, 2019.

      The parties have acknowledged the principle urged by Indiana in this brief –

that sovereign enforcement actions are claims that could not have been raised in this

action – through their separate releases with the governmental entities for similar

claims. In this case, efforts by the Indiana Attorney General to obtain clarification

from the settling parties that the release language was not intended to reach Indiana’s


                                           8
       Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 9 of 13



claims were unsuccessful. Counsel for the Class and Defendants indicated that the

settling parties were not willing to modify the release language.

      Indiana requests that the release be tailored to the claims before this Court.

This separate action must not be permitted to purportedly impede the State’s

enforcement claims. The parties’ intent as to the extent of consumer relief was

provided to the Court in the Plaintiffs’ Motion to Direct Notice, stating that “the fund

in this case – as originally negotiated by Class Counsel and as supplemented by relief

the regulators obtained – will be the vehicle for all consumer redress necessitated

by the breach.” Pl. Mem. in support of Motion to Direct Notice, Doc. 739-1, filed

7/22/19, p. 2 (emphasis added). This statement makes plain that the parties seek to

stifle the pending claims by Indiana and the Commonwealth of Massachusetts for

consumer relief. As noted above, Eleventh Circuit precedent dictates another result,

and Indiana acts here to secure its rights and to avoid future unnecessary litigation

of the issue.

Conclusion

      Indiana respectfully requests the Court reject the settlement as drafted due to

the overbroad release, which would allow the parties to improperly seek to impede

the State of Indiana’s interests in pursuing its independent claims against

Defendants. The Court should order the settlement agreement language modified as

follows:


                                           9
      Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 10 of 13



      d.     The definition of “Released Claim” at § 2.38 shall expressly exclude

             civil monetary penalties, restitution, and broad injunctive relief in any

             law enforcement action;

      e.     The definition of “Unknown Claims” at § 2.50 shall expressly exclude

             civil monetary penalties, restitution, and broad injunctive relief in any

             law enforcement action; and

      f.     The release at § 16.1 shall expressly exclude government agencies or

             sovereign states acting in a law enforcement or parens patriae capacity

             and not be intended to prohibit cooperation by Class Members with law

             enforcement.

      Alternatively, if the parties refuse to carve out the appropriate enforcement

authorities of sovereign states that have not released their claims, the Court should

reject the settlement.




                                         10
Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 11 of 13



                       Respectfully submitted,

                       Curtis T. Hill, Jr.,
                       Attorney General of Indiana
                       Atty. No. 13999-20

                       By: /s/Douglas S. Swetnam____________
                       Douglas S. Swetnam
                       Deputy Attorney General
                       Atty. No. 15860-49
                       p: (317) 232-6294
                       Douglas.Swetnam@atg.in.gov

                       By: /s/ Corinne Gilchrist
                       Corinne Gilchrist
                       Deputy Attorney General
                       Atty. No. 27115-53
                       p: (317)233-6143
                       Corinne.Gilchrist@atg.in.gov

                       Office of Indiana Attorney General Curtis Hill, Jr.
                       302 West Washington St., 5th Floor
                       Indianapolis, IN 46204
                       f: (317) 233-4393




                               11
     Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 12 of 13



                     CERTIFICATE OF COMPLIANCE

      I hereby certify that this Amicus Brief has been prepared in compliance with

Local Rules 5.1 and 7.1


                                                  /s/ Douglas S. Swetnam
                                                  Douglas S. Swetnam
                                                  Deputy Attorney General
                                                  Counsel for State of Indiana




                          CERTIFICATE OF SERVICE


                                        12
     Case 1:17-md-02800-TWT Document 898 Filed 12/05/19 Page 13 of 13



       I hereby certify that a copy of the foregoing was filed with this Court via its

CM/ECF service, which will send notification of such filing to all counsel of record

this 5th day of December, 2019.




                                                    /s/ Douglas S. Swetnam
                                                    Douglas S. Swetnam
                                                    Deputy Attorney General
                                                    Counsel for State of Indiana


OFFICE OF THE INDIANA ATTORNEY GENERAL
302 West Washington Street, 5th Floor
Indianapolis, IN 46204-2770
Telephone: (317) 232-6294
E-mail: Douglas.Swetnam@atg.in.gov




                                         13
